DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on November 4, December 17, 2019 and July 20, 2021 were filed after the mailing date of the Application on November 4, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on November 4, 2019.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing and calculation means” in claim 1 and “processing means” in claim 6.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1 and 6 objected to because of the following informalities:  claims contain typos reciting “centre” lines 10 and 9 respectively. The limitations should recite “center”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 recites the limitation "an antenna of a radar system" in line 1 of the claim. Claim 2 depends on claim 1. Claim 1 recites the limitation "an antenna of an airborne radar system" in line 1 of the claim. It is not clear if the Applicant refers to more than one “an antenna of a radar system” in the dependent claim and the claim staying higher in the line of dependency.
For the purpose of this Action the Office will interpret claim 2 as reciting: "[[an]] the antenna of [[a]] the radar system".

Claim 3 recites the limitation "an antenna of a radar system" in line 1 of the claim. Claim 3 depends on claim 1. Claim 1 recites the limitation "an antenna of an airborne radar system" in line 1 of the claim. It is not clear if the Applicant refers to more than one “an antenna of a radar system” in the dependent claim and the claim staying higher in the line of dependency.
For the purpose of this Action the Office will interpret claim 3 as reciting: "[[an]] the antenna of [[a]] the radar system".

Claim 4 recites the limitation "an antenna of a radar system" in line 1 of the claim. Claim 4 depends on claim 1. Claim 1 recites the limitation "an antenna of an airborne radar system" in line 1 of the claim. It is not clear if the Applicant refers to more than one 
For the purpose of this Action the Office will interpret claim 4 as reciting: "[[an]] the antenna of [[a]] the radar system".

Claim 5 recites the limitation "an antenna of a radar system" in line 1 of the claim. Claim 5 depends on claim 1. Claim 1 recites the limitation "an antenna of an airborne radar system" in line 1 of the claim. It is not clear if the Applicant refers to more than one “an antenna of a radar system” in the dependent claim and the claim staying higher in the line of dependency.
For the purpose of this Action the Office will interpret claim 5 as reciting: "[[an]] the antenna of [[a]] the radar system".

Claim Rejections - 35 USC § 101
Claims 1-8 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-8 are directed to method of and computer for “optimizing the elevational pointing of an antenna of an airborne radar system at an altitude h comprising an antenna and processing and calculation means”. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by a processor, a general purpose computer or mental step/human mind and do not result in an 
Analysis
Patent Ineligible Subject Matter:
Claim 1-8 rejected under 35 U.S.C. 101 because it recites non-eligible subject matter.
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “laws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216(2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).

In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 176; see also id. at 192 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract... is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citing Benson and Flook); see, e.g., id. at 187 (“It is now commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine 
The PTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”). Under Step 2A of that guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.

Step 1 — Statutory Category
Claims 1-8 recite a series of steps, and, therefore, is a process.
Step 2 A, Prong One — Recitation of Judicial Exception.
Step 2 A of the 2019 Guidance is a two-prong inquiry. In Prong One, we evaluate whether the claim recites a judicial exception. For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.
It is determined that claims 1-8 are directed to an abstract idea, and, particularly, “optimizing the elevational pointing of an antenna of an airborne radar system at an altitude”
As recited in claims 1-8, “a. selecting an area of interest; 
b. calculating atmospheric losses Lref at a reference altitude href at the reference range Dref and calculating a reference criterion Kref = -40 log10 (Dref); 
c. for each possible elevational pointing distance of the antenna Dp from the area of interest, calculating the antenna elevation S that makes it possible to target the distance Dp via the center of the antenna; 
d. for each distance D from the region of interest, calculating the angle θ at which the antenna observes the point of the ground at the distance D and calculating a criterion;
            
                K
                
                    
                        D
                    
                
                =
                
                    
                        G
                    
                    
                        e
                    
                
                
                    
                        θ
                    
                
                +
                
                    
                        G
                    
                    
                        r
                    
                
                
                    
                        θ
                    
                
                -
                40
                 
                
                    
                        l
                        o
                        g
                    
                    
                        10
                    
                
                
                    
                        D
                    
                
                +
                
                    
                        L
                    
                    
                        r
                        e
                        f
                    
                
                
                    
                        
                            
                                h
                            
                            
                                r
                                e
                                f
                            
                        
                        ,
                        
                            
                                D
                            
                            
                                r
                                e
                                f
                            
                        
                    
                
                -
                
                    
                        L
                    
                    
                        a
                        t
                        m
                        o
                    
                
                
                    
                        h
                        ,
                        D
                    
                
            
        
where Ge(θ), Gr(θ) are respectively the gains of the antenna that are normalized at emission and at reception; 
e. calculating all of the distances D that, for this pointing distance Dt satisfy the relationship K(D) > Kref so as to obtain the start and the end of the sub-swath actually able to be used by the radar system; and 
f. calculating the actually usable sub-swaths that are to be juxtaposed (A, B, C) in order to cover the whole of the area of interest without discontinuities. 
steps b) to f) are repeated with various radar equivalent surface values SERref, having recalculated the new ranges Dref corresponding to these new SERref beforehand. 
steps b) to f) are repeated with various radar waveforms. 
steps b) to f) are repeated for various emission and reception patterns of the antenna. 
steps a) to f) are repeated for various altitudes h of the airborne radar system. 
calculate a reference range Dref for a given radar equivalent surface SERref , calculate atmospheric losses Lref at a reference altitude href at the distance Dref and calculate a reference criterion Kref = -40 log10(Dref) and then, for each possible pointing distance of the antenna Dpt from the area of interest, calculate the antenna elevation S that makes it possible to target the distance Dpt via the center of the antenna and then, for each distance D from the region of interest, calculate the angle θ at which the antenna observes the point of the ground at the distance D and to calculate a criterion 
            
                K
                
                    
                        D
                    
                
                =
                
                    
                        G
                    
                    
                        e
                    
                
                
                    
                        θ
                    
                
                +
                
                    
                        G
                    
                    
                        r
                    
                
                
                    
                        θ
                    
                
                -
                40
                 
                
                    
                        l
                        o
                        g
                    
                    
                        10
                    
                
                
                    
                        D
                    
                
                +
                
                    
                        L
                    
                    
                        r
                        e
                        f
                    
                
                
                    
                        
                            
                                h
                            
                            
                                r
                                e
                                f
                            
                        
                        ,
                        
                            
                                D
                            
                            
                                r
                                e
                                f
                            
                        
                    
                
                -
                
                    
                        L
                    
                    
                        a
                        t
                        m
                        o
                    
                
                
                    
                        h
                        ,
                        D
                    
                
            
        
where Ge(θ), Gr(θ) are respectively the gains of the antenna that are normalized at emission and at reception, and then calculate all of the distances D that, for this pointing distance Dpt satisfy the relationship K(D) > Kref so as to obtain the start and the end of the sub-swath actually able to be used by the radar system, and lastly repeat these calculation steps for all of the pointing distances Dpt from the area of interest, and then calculate the actually usable sub-swaths (A, B, C) that are to be juxtaposed in order to cover the whole of the area of interest without discontinuities, with minimum overlap and with a minimum number of elevational antenna pointing operations. 
the radar waveforms emitted by the antenna are able to be configured. 
the emission and reception patterns are able to be configured”.
Under the 2019 Guidance mathematical formulas and computational operations fall within the “mathematical concepts” grouping. Accordingly, the subject matter of claims 1-6 falls within this grouping.
It is determined that “processing and calculation means” of claims 1 and 6, performing 
“a. selecting an area of interest; 
b. calculating atmospheric losses Lref at a reference altitude href at the reference range Dref and calculating a reference criterion Kref = -40 log10 (Dref); 
c. for each possible elevational pointing distance of the antenna Dp from the area of interest, calculating the antenna elevation S that makes it possible to target the distance Dp via the center of the antenna; 
d. for each distance D from the region of interest, calculating the angle θ at which the antenna observes the point of the ground at the distance D and calculating a criterion;
            
                K
                
                    
                        D
                    
                
                =
                
                    
                        G
                    
                    
                        e
                    
                
                
                    
                        θ
                    
                
                +
                
                    
                        G
                    
                    
                        r
                    
                
                
                    
                        θ
                    
                
                -
                40
                 
                
                    
                        l
                        o
                        g
                    
                    
                        10
                    
                
                
                    
                        D
                    
                
                +
                
                    
                        L
                    
                    
                        r
                        e
                        f
                    
                
                
                    
                        
                            
                                h
                            
                            
                                r
                                e
                                f
                            
                        
                        ,
                        
                            
                                D
                            
                            
                                r
                                e
                                f
                            
                        
                    
                
                -
                
                    
                        L
                    
                    
                        a
                        t
                        m
                        o
                    
                
                
                    
                        h
                        ,
                        D
                    
                
            
        
where Ge(θ), Gr(θ) are respectively the gains of the antenna that are normalized at emission and at reception; 
e. calculating all of the distances D that, for this pointing distance Dt satisfy the relationship K(D) > Kref so as to obtain the start and the end of the sub-swath actually able to be used by the radar system; and 
f. calculating the actually usable sub-swaths that are to be juxtaposed (A, B, C) in order to cover the whole of the area of interest without discontinuities”, and 
“steps b) to f) are repeated with various radar equivalent surface values SERref, having recalculated the new ranges Dref corresponding to these new SERref beforehand. 
steps b) to f) are repeated with various radar waveforms. 
steps b) to f) are repeated for various emission and reception patterns of the antenna. 
steps a) to f) are repeated for various altitudes h of the airborne radar system” of subsequent claims 2-5 recite mathematical relationships and mathematical calculations. Paragraphs [0025]-[0033] of Applicants disclosure provide the description of mathematical calculations that are performed by the generic computer, for example: “Calculate the angle θ at which the antenna sees the point of the ground at the distance D; Calculate criterion
            
                K
                
                    
                        D
                    
                
                =
                
                    
                        G
                    
                    
                        e
                    
                
                
                    
                        θ
                    
                
                +
                
                    
                        G
                    
                    
                        r
                    
                
                
                    
                        θ
                    
                
                -
                40
                 
                
                    
                        l
                        o
                        g
                    
                    
                        10
                    
                
                
                    
                        D
                    
                
                +
                
                    
                        L
                    
                    
                        r
                        e
                        f
                    
                
                
                    
                        
                            
                                h
                            
                            
                                r
                                e
                                f
                            
                        
                        ,
                        
                            
                                D
                            
                            
                                r
                                e
                                f
                            
                        
                    
                
                -
                
                    
                        L
                    
                    
                        a
                        t
                        m
                        o
                    
                
                
                    
                        h
                        ,
                        D
                    
                
            
        ”; 
Under the 2019 Guidance, these mathematical formulas, mathematical relationships, and mathematical calculations fall within the “mathematical concepts” grouping. Accordingly, claims 1and 6 recite an abstract idea.
Furthermore, the “a. selecting an area of interest; 
b. calculating atmospheric losses Lref at a reference altitude href at the reference range Dref and calculating a reference criterion Kref = -40 log10 (Dref); 
c. for each possible elevational pointing distance of the antenna Dp from the area of interest, calculating the antenna elevation S that makes it possible to target the distance Dp via the center of the antenna; 
d. for each distance D from the region of interest, calculating the angle θ at which the antenna observes the point of the ground at the distance D and calculating a criterion;
            
                K
                
                    
                        D
                    
                
                =
                
                    
                        G
                    
                    
                        e
                    
                
                
                    
                        θ
                    
                
                +
                
                    
                        G
                    
                    
                        r
                    
                
                
                    
                        θ
                    
                
                -
                40
                 
                
                    
                        l
                        o
                        g
                    
                    
                        10
                    
                
                
                    
                        D
                    
                
                +
                
                    
                        L
                    
                    
                        r
                        e
                        f
                    
                
                
                    
                        
                            
                                h
                            
                            
                                r
                                e
                                f
                            
                        
                        ,
                        
                            
                                D
                            
                            
                                r
                                e
                                f
                            
                        
                    
                
                -
                
                    
                        L
                    
                    
                        a
                        t
                        m
                        o
                    
                
                
                    
                        h
                        ,
                        D
                    
                
            
        
where Ge(θ), Gr(θ) are respectively the gains of the antenna that are normalized at emission and at reception; 
e. calculating all of the distances D that, for this pointing distance Dt satisfy the relationship K(D) > Kref so as to obtain the start and the end of the sub-swath actually able to be used by the radar system; and 
f. calculating the actually usable sub-swaths that are to be juxtaposed (A, B, C) in order to cover the whole of the area of interest without discontinuities”, and 
“steps b) to f) are repeated with various radar equivalent surface values SERref, having recalculated the new ranges Dref corresponding to these new SERref beforehand. 
steps b) to f) are repeated with various radar waveforms. 
steps b) to f) are repeated for various emission and reception patterns of the antenna. 
steps a) to f) are repeated for various altitudes h of the airborne radar system”, as drafted, are respective processes that under the broadest reasonable interpretation cover performance of the limitation in the human mind.
A mere recitation of a generic computer components performing mathematical operations does not take the calculating out of the mental process grouping. Thus, claim 
Therefore claims 1-8 recite an abstract idea, we proceed to Prong Two to determine whether the claim is “directed to” the judicial exception.

Step 2A, Prong Two — Practical Application
If a claim recites a judicial exception, in Prong Two we next determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception.
Here, apart from the  “optimizing the pointing of an azimuthal and elevational scanning antenna”; “airborne radar system”, the only additional element that are recited in claims 1-8 are “processing and calculation means”;  “pointing distance Dt”; “atmospheric losses Lref”; “a reference altitude hre”; “reference range Dref”; “gains of the antenna”; “reference criterion”; “emission and reception patterns”; “radar waveforms”.
a reference altitude hre”; “reference range Dref”; “emission and reception patterns”; “radar waveforms” - merely type of a common data; “atmospheric losses Lref”; “gains of the antenna”; “reference criterion”; “pointing distance Dt”- merely type of a common data resulting from particular mathematical transformation; “actually usable sub-swaths that are to be juxtaposed”; - merely type of a common data resulting from the set of calculations; “satisfy the relationship K(D) > Kref” – merely a process of comparing of a common type and of data values; and “processing and calculation means”- merely a general purpose processor. These additional limitations, merely recites information or data that can be analyzed. As such, the additional limitation are insignificant extra-solution activity to the judicial exception.  Accordingly, these elements do not integrate the judicial exception into a practical application of the exception.
It has been determined that all claim elements “are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology”. But even if the recited “optimizing the elevational pointing of an antenna of an airborne radar system at an altitude h comprising an antenna and processing and calculation means”, could be used in the field of radar applications claims 1-8 do not recite any limitation that even generally links the use of the “optimizing the elevational pointing of an antenna of an airborne radar system” and the judicial exception to the field of radar applications. 
Examiner’s comment: Neither claims 1-8 nor the specification provide any details linking the performed data manipulation steps to any element of the radar system nor retrieving the manipulated data from the recited radar system elements. 
processing means” perform the process of data manipulation “Using this algorithm” without reciting any particular structure or additional features improving the processor performance beyond the common processor functionality as it is recited in the paragraph [0041] “all of the possible pointing distances, are calculated dynamically and automatically as a function of the altitude of the carrier of the radar system” the embodiment referred to is describing the algorithm of the data processing not pertaining to any particular device structure performing such an algorithm.
Accordingly, the Specification indicates that the computer system, etc. can be generic devices. Absent evidence to the contrary, claim(s) XXX merely uses a computer system that includes generic components as a tool to perform the abstract idea. See MPEP § 2106.05(f).
Since the additional elements in claim 1-8 fails to integrate the judicial exception into a practical application, we proceed to Step 2B to determine whether the claim recites an “inventive concept”.
Step 2B — Inventive Concept
As noted, for Step 2B of the analysis, we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. See Memorandum.
As set forth above it has been concluded that claims 1-8 do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself, 
Applicant’s disclosure does not provide evidence that the additional elements recited in claims 1-8 (i.e., the claim element in addition to the claim elements that recite an abstract idea) is sufficient to amount to significantly more than the abstract idea itself. This issue is explained by the Federal Circuit, as follows:
It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention “significantly more” than that ineligible concept. In Alice, the Supreme Court held that claims directed to a computer-implemented scheme for mitigating settlement risks claimed a patent-ineligible abstract idea. 134 S.Ct. at 2352, 2355—56. Some of the claims at issue covered computer systems configured to mitigate risks through various financial transactions. Id. After determining that those claims were directed to the abstract idea of intermediated settlement, the Court considered whether the recitation of a generic computer added “significantly more” to the claims. Id. at 2357. Critically, the Court did not consider whether it was well-understood, routine, and conventional to execute the claimed intermediated settlement method on a generic computer. Instead, the Court only assessed whether the claim limitations other than the invention’s use of the ineligible concept to which it was directed were well-understood, routine and conventional.
Id. at 2359-60. BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (2018) (emphases added).
Apart from the limitations that recite an abstract idea, the additional elements in claims 1-6 are “steps b) to f) are repeated with various radar waveforms; steps b) to f) are repeated for various emission and reception patterns of the antenna”, which merely recites insignificant extra-solution activity to the judicial exception. Also, the radar data processing method and device, recited in claims 1-8 merely uses a computer system including generic components as a tool to perform the abstract idea. The application of the abstract idea using generic computer components does not transform the claim into a patent-eligible application of the abstract idea. Id.
Accordingly, claims 1-8 fails to recite an inventive concept that transforms the claim into a patent-eligible application of the abstract idea.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chabah et al. (Canadian Patent Document Publication CA-2651460-A1 and  French Patent Document Publication FR-2900736-A1) teaches a method for simultaneous detection of ships and radar mapping of pollutant slicks, by means of rotating airborne radar;
Ramongassie et al. (French Patent Document Publication FR-3027408-A1) teaches a method for simultaneously obtaining ship detection and radar mapping of pollution patches using a rotary airborne radar;
Iwamoto et al. (Japanese Patent Document Publication JP-10268045-A) teaches a synthetic-aperture radar device and its observation process design method;
Suinot et al. (European Patent Document Publication EP-0716318-B1) teaches an elevation pointing restoration, particularly for synthetic aperture radar;
Patterson et al. (WIPO PCT Patent Document Publication WO-9222830-A1) teaches an airborne radar system which scans the flight path of an aircraft with two radar scans, an upper elevation scan pointing above local level and a lower elevation scan pointing below the glide slope;
Bardy (U.S. Patent 5488381A) teaches a method for the management of the beam of an electronically scanned rotating antenna;
Cornie et al. (U.S. Patent Application Publication 2009/0284406A1) teaches a method using radar to detect a known target likely to be positioned at approximately a given height, near other targets positioned at approximately the same height;
Poehler et al. (U.S. Patent 6011505A1) teaches a terrain elevation measurement by interferometric synthetic aperture radar (IFSAR);
Bon et al. (U.S. Patent 8717226B2) teaches a method for processing signals of an airborne radar with correction of the error in the radar beam pointing angle and corresponding device;
Fox et al. (U.S. Patent 7889129B2) teaches a lightweight space-fed active phased array antenna system;
Krich et al. (U.S. Patent Application Publication 2011/0241931A1) teaches an iterative clutter calibration with phased array antennas.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648